Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
The office acknowledges Applicants’ arguments and amendments filed 2/16/2021. Applicants’ arguments regarding the 103 have been fully considered but are moot in view of the new rejections presented in this action. In light of the amendments, the rejections of record are withdrawn. As to the ODP rejections, Applicants have stated that the nonstatutory double patenting rejections be held in abeyance until allowable subject matter is identified. The claim amendments necessitated the new rejections in this action. The action is made non-final. Claims 1, 5, 19, 20, 21 have been amended. Claims 1, 5-8, 12-17, 19-21 are pending and are examined based on the merits herein. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1, 5-8, 12-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom et al. (Clinical Ophthalmology, Sep 2014, 8, 1735-1744, published online), Mullin (PRNewswire, March 10 2014) and FDA document (Omidria, FDA, May 2014) in view of Murrill, (Applicants’ cited IDS: American Optometric Association, Optometric Clinical Practice Guideline, 2010).
The instant method claims are directed to a method for inhibiting a postoperative inflammatory condition following an ophthalmologic surgical procedure administering intracamerally to the subject during an ophthalmologic surgical procedure a solution including a nonsteroidal anti-inflammatory drug (NSAID) and an alpha-1 adrenergic receptor agonist mydriatic agent in an intraocular irrigation carrier, wherein the NSAID and the mydriatic agent are included in the solution in amounts sufficient to maintain intraoperative pupil diameter by promoting mydriasis and inhibiting miosis, and a sufficient amount of the solution is administered for uptake of an amount of the NSAID in ocular tissues sufficient for at least 90% inhibition of baseline cyclooxygenase-1 and cyclooxygenase-2 activity levels in ocular tissues for a period of at least eight hours postoperatively, thereby inhibiting the postoperative inflammatory condition, wherein the NSAID is ketorolac and the mydriatic agent is phenylephrine. Claim 1 includes the step of identifying a subject with an elevated risk of suffering from a postoperative inflammatory condition. Claim 21 includes a step of identifying a subject with an elevated risk of suffering from cystoid macular edema. 
Lindstrom teaches the effect of intracameral phenylephrine (PE) and ketorolac (KE) injection (OMS202) for maintenance of intraoperative pupil diameter and reduction of postoperative ocular pain when administered during intraocular lens replacement 
The reference in p 1737, col. 1 lines 7-10, teaches four ml of OMS302 (60.75 mM PE and 11.25 mM KE formulated in 20 mm sodium citrate buffer) were added to 500 mL of the standard balanced saline irrigation solution used during the surgical procedure. The results of the study is taught in p 1738, col. 1. 
It is taught that OMS302 is an innovative addition to the available therapies used during ILR and provides a novel method of delivering these agents to intraocular tissues throughout the surgical procedure, thereby maintaining mydriasis while pre-emptively blocking production of prostaglandin, preventing miosis and reducing postoperative ocular pain (p 1743, col. 2, para 2). 

FDA document teaches OMIDRIA is phenylephrine and ketorolac injection, 1%/0.3% (see page 1, lines 6-7), initial approval: 2014. OMIDRIA is added to an irrigation solution used during cataract surgery or intraocular lens replacement (See Indications and Usage, page 1). OMIDRIA is a sterile solution concentrate containing 1% w/v of phenylephrine and 0.3% w/v ketorolac in a single-patient-use vial (p 1, Dosage forms and Strengths, col. 2). 
The above prior art do not teach identification of a subject at risk of suffering from a post-operative inflammatory condition, or a subject at risk of cystoid molecular edema. 
Murrill’s reference is to optometric clinical practice guideline care of the adult patient with cataract. The reference teach that cataract is a common problem in aging population and a candidate for cataract surgery must be informed of all risks and benefits of surgery (see Conclusion, p 30 of 43). The document discusses about cataract, (Table 2, page 7 of 43), indications for surgery (p 20), various preoperative conditions that may affect some aspects of cataract surgery, e.g. diabetes mellitus, patients with diabetes mellitus are at greater risk of developing cystoid macular edema (CME) and should be counseled appropriately (p 14 of 43, col. 2, para 3), Some of the postoperative complications include hypema, choriodal detachment, pseudophakic cystoid macular edema etc. (Table 4, p 17 of 43); CME results when there is an increased permeability of parafoveal retinal capillaries and serious leakage occurs in the intraretinal layers, possible etiologies include inflammation, trauma and vitreous traction; clinical CME occurs in 3-5% of cataract surgery patients (p28 of 43, para 3).
.






s 1, 5-8, 12-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grob (Clinical Ophthalmology, Jul 2014, 8, 1281-89) and FDA document (Omidria, FDA, May 2014) in view of Murrill, (Applicants’ cited IDS: American Optometric Association, Optometric Clinical Practice Guideline, 2010).
The instant claims as above. 
Grob teachings are directed to the management of mydriasis and pain in cataract and intraocular lens surgery. Grob teaches that OMS302 is a new product developed by Omeros Corporation (Seattle, WA, USA), proprietary PharmacoSurgeryTM, that is targeted for use during IOL replacement (ILR) surgery, which includes cataract surgery and refractive lens exchange. The OMS302 combination is designed to maintain intraoperative mydriasis and reduce postoperative pain and inflammation resulting from ILR surgery (p 1282, col. 1, para 1). OMS302 may be added to a standard irrigation solution used in ILR surgery and it can be delivered intracamerally to maintain mydriasis, to prevent miosis, and to reduce postoperative pain and inflammation (p 1282, col. 1, para 2, last four lines).
Grob discusses in detail the phase III clinical trial results in page 1286, col. 1, para 2. It was a 405-subject randomized, double-blind, and placebo-controlled study in which all patients received preoperative mydriatics and anesthetics. The investigators found that OMS302 was delivered intracamerally in balanced salt solution during the IOL replacement surgery. OMS302 was superior to placebo in maintaining mydriasis and preventing pain. OMS302 significantly maintained mydriasis, prevented miosis, and decreased postoperative pain. The combined results of the two phase III clinical trials showed that OMS302 maintained a necessary pupil diameter throughout the IOL 
FDA document teaches OMIDRIA is phenylephrine and ketorolac injection, 1%/0.3% (see page 1, lines 6-7), initial approval: 2014. OMIDRIA is added to an irrigation solution used during cataract surgery or intraocular lens replacement (See Indications and Usage, page 1). OMIDRIA is a sterile solution concentrate containing 1% w/v of phenylephrine and 0.3% w/v ketorolac in a single-patient-use vial (p 1, Dosage forms and Strengths, col. 2). 
The above prior art do not teach identification of a subject at risk of suffering from a post-operative inflammatory condition, or a subject at risk of cystoid molecular edema. 
Murrill’s teachings as discussed above. 
A person of ordinary skill in the art before the filing date of the invention would have found it obvious to identify a subject with an elevated risk of suffering from a postoperative inflammatory condition, example CME in diabetes mellitus patient or patient above the age of 65 undergoing cataract surgery from Murrill. A person of ordinary skill in the art before the filing date of the invention would have found it obvious to administer intracamerally to the subject during an ophthalmologic surgical procedure (e.g. cataract) a solution comprising ketorolac (NSAID) and mydriatic agent (phenylephrine) from the teachings of Grob. One of ordinary skill in the art would have been motivated to administer OMS302 (1%/0.3% of phenylephrine/ketorolac) .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 recites the limitation of ‘wherein the solution is administered by continuous intraocular irrigation’, ‘wherein the solution is administered by intraocular injection’. There is insufficient antecedent basis for this limitation in the claims because in claim 1, the solution is administered intracamerally (See line 5 of claim 1) and not intraocularly. An intracameral administration is the administration of the active agent into the anterior chamber of the eyeball whereas intraocular delivery is when the drug is placed directly into the eye. 

Intracameral delivery is administration of a substance directly into the anterior chamber of the eye whereas intraocular injections also known as intravitreal injections is a procedure performed to introduce the medicine directly into (“intra-“), the gel filled center of the eye (-“vitreal”) (See Gaudana, Table 1, The AAPS J Vol. 12, 3, Sep 2010). 
 				
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627